SUPPLEMENTAL OPINION ON REHEARING
PER CURIAM:
In her petition for rehearing claimant says this court failed to consider whether the trial court was correct in limiting *638temporary total disability to June 22, 1979 and whether further medical treatment had to be allowed. She is correct and the reason for such failure may be attributed to our impression that the main thrust of her forensic effort was toward turning the mental issue around.
The answer to the omitted issues is simply that there was evidence to support the trial court’s finding even though the same physician who said temporary total ended June 22, 1979 later changed his mind and said it did not and opined claimant needed an additional eight weeks of treatment. The trial judge was obliged to consider all of the facts and circumstances in evidence — including the testimony of the claimant — in making a finding regarding the terminal date of her temporary total disability. He had three dates from which to choose. He chose one and we have no legal basis for choosing a different one.
And, of course, implicit in the court’s order is a finding that further medical treatment was not needed. Such a finding is not without an evidentiary foundation.
Claimant’s petition for rehearing is denied.